Citation Nr: 0914067	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  02-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for 
varicocele/epididymitis.  

(The issues of entitlement to service connection for low back 
and bilateral knee disorders is the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

In March 2006, the Board denied the Veteran's initial 
increased rating claim.  Thereafter, he filed a timely appeal 
of the Board's denial with the United States Court of Appeals 
for Veterans Claims (Court).  In April 2008, the Court 
vacated the Board's decision and remanded the matter for 
further consideration consistent with a Joint Motion For 
Remand.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran last underwent a VA examination pertaining to his 
service-connected varicocele/epididymitis in March 2005.  At 
that time, he complained of intermittent moderate pain with 
approximately three exacerbations per week.  He denied having 
any voiding or erectile difficulties and gave no history of 
recurrent urinary tract infections or kidney stones.  A 
physical examination was essentially negative, except for a 
slightly smaller left testicle, a grade 2 to 3 varicocele on 
the left, and a slightly nodular, prominent, and tender 
epididymis.  

The examiner assessed chronic epididymitis of unknown 
etiology as well as grade 2 to 3 left varicocele with 
persistent pain and some mild testicular atrophy.  In an 
addendum, the examiner explained that these disorders had not 
required any hospitalization or drainage due to infection and 
were not manifested by any edema, hypertension, or nephritis 
due to long term use of medication (including Tylenol).  

Subsequently, the Veteran has described significant pain, 
which he maintains has a major impact on his abilities to 
function in general daily activities and to maintain 
employment.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased symptomatology since the 
prior examination in March 2005, the Board finds that 
additional VA examination is necessary to determine the 
current nature and extent of his service-connected 
varicocele/epididymitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
varicocele/epididymitis.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  
All pertinent pathology should be noted in 
the examination report.  

2.  Thereafter, re-adjudicate the issue of 
entitlement to a compensable rating for 
varicocele/epididymitis.  If the decision 
remains in any way adverse to the Veteran, 
he and his attorney should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


